DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           MARK A. KOHUT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-2437

                          [December 12, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 1993CF09019BXX.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.